IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: B.H., A MINOR          : No. 370 EAL 2021
                                           :
                                           :
PETITION OF: B.H., A MINOR                 : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.